Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT entered into and effective as of July 1, 2005, among,
FIBERSTARS, Inc.., a California corporation (“Fiberstars”), and John Davenport
(“Employee”);

 

WITNESSETH:

 

WHEREAS, FIBERSTARS and Employee desire to terminate any and all prior
agreements, whether oral or written, between the parties and between Employee
and FIBERSTARS relating to Employee’s employment; and

 

WHEREAS, FIBERSTARS and Employee desire to enter into an Employment Agreement as
set forth herein below to Fiberstars of the services of Employee as
FiberstarsPresident and Chief Executive Officer and to set forth the rights and
duties of the parties hereto,

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

 

1. Termination of Prior Agreements.

 

FIBERSTARS and Employee hereby terminate any and all prior agreements, whether
oral or written, between the parties relating to Employee’s employment, except
with regard to the disposition of Fiberstars warrants and options, provided,
however that any existing agreement between Employee and FIBERSTARS
non-competition, non-solicitation or confidentiality or ownership of
intellectual property rights shall continue in full force and effect as
supplemented by this Employment Agreement.

 

2. Employment.

 

a. FIBERSTARS hereby employs Employee, and Employee hereby accepts employment,
upon the terms and conditions hereinafter set forth.

 

b. During the term of this Employment Agreement, (for purposes hereof, all
references to the term of this Employment Agreement shall be deemed to include
all renewals or extensions hereof, if any), Employee shall devote his full
business time to his employment and shall perform diligently such duties as are,
or may be, required by the Board of Directors of FIBERSTARS or their designee,
which duties shall be within the bounds of reasonableness and acceptable
business standards and ethics.

 

--------------------------------------------------------------------------------


 

c. During the term of this Employment Agreement, Employee shall not, without the
prior written consent of FIBERSTARS, which shall not be unreasonably withheld,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or firm, whether for compensation or
otherwise, other than in the performance of duties naturally inherent in the
businesses of FIBERSTARS or any subsidiary or affiliate of FIBERSTARS; provided,
however, Employee may continue to render services to and participate in
philanthropic and charitable causes. During the term of this Employment
Agreement, Employee shall comply with all policies and procedures of FIBERSTARS,
including but not limited to, all terms and conditions set forth in any employee
handbook and any other memoranda pertaining to FIBERSTARS policies, procedures,
rules and regulations. Failure to comply with all such policies and procedures
shall be grounds for disciplinary action, including termination for “cause”
pursuant to Section 6(a) of this Employment Agreement.

 

3. Term and Position.

 

a. Subject to the termination provisions contained herein, the terms of this
Employment Agreement shall commence as of July 1, 2005  and shall continue for a
term of three (3) years from such date, subject, however, to the provisions of
Section 6.

 

b. Employee shall serve as President and Chief Executive Officer of FIBERSTARS,
and in such offices or positions with FIBERSTARS as shall be agreed upon by
Employee and the Board of Directors of Fiberstars, as the case may be, without,
however, any change in Employee’s compensation (but such offices or positions
shall be consistent with the office and position stated herein).

 

c. The principal business office of Employee shall be in Solon, Ohio

 

4. Compensation.

 

a. Subject to the provisions of this Employment Agreement, for all services
which Employee may render to FIBERSTARS during the term of this Employment
Agreement, Employee shall receive a salary at the rate of Two Hundred Fifty
Thousand Dollars ($250,000) per annum for the first year of this Employment
Agreement, which shall be payable in equal, consecutive biweekly installments.

 

b. Employee will receive an option to purchase shares of the common stock of
Fiberstars, vesting over four years, with the price established as the closing
price of Fiberstars’ stock in the number as described in Exhibit A.  The options
shall have a term of ten (10) years.

 

c. Provided that Employee satisfactorily performs his services under this
Employment Agreement, Employee shall be eligible for salary increases from time
to time as determined by the Compensation Committee of FIBERSTARS.

 

2

--------------------------------------------------------------------------------


 

e. Provided that Employee has satisfactorily performed his services under this
Employment Agreement, Employee shall be eligible for bonuses from time to time
as described on Exhibit A.

 

5. Other Benefits.

 

During the term of this Employment Agreement, Employee shall be entitled to such
vacation privileges, life insurance, medical and hospitalization benefits, and
such other benefits as are typically provided to other executive officers of
FIBERSTARS and its subsidiaries in comparable positions; provided, however, that
such benefits shall he comparable to those benefits provided by FIBERSTARS in
FIBERSTARS fiscal year ended December 31, 2004.

 

6. Termination and Further Compensation.

 

a. The employment of Employee under this Employment Agreement, for the term
thereof, may be terminated by the Board of Directors of FIBERSTARS for cause at
any time. For purposes hereof, the term “cause” shall mean:

1. Employee’s committing an act constituting a misdemeanor involving fraud,
dishonesty, or theft or a felony;

2. Employee’s engaging in habitual or repeated alcohol or drug abuse’;

3. Employee’s disregarding the instructions of the Board of Directors.

4. Employee’s neglecting duties (other than by reason of disability or death),
with five (5) business days notice to cure;

5. Employee’s willful misconduct or gross negligence; or

6. Employee’s material breach of this Employment Agreement, in whole or in part,
with five (5) days notice to cure.

 

Any termination by reason of the foregoing shall not be in limitation of any
other right or remedy Fiberstars may have under this Employment Agreement or
otherwise.

 

b. In the event of (i) termination of the Employment Agreement for any of the
reasons set forth in Subparagraph (a) of this Section 6, or (ii) if Employee
shall voluntarily terminate his employment hereunder prior to the end of the
term of this Employment Agreement, then in either event Employee shall be
entitled to no further salary, bonus or other benefits under this Employment
Agreement, except as to that portion of any unpaid salary and other benefits
accrued and earned by him hereunder up to and including the effective date of
such termination. In the event the Employee voluntarily terminates this
Employment Agreement, Employee shall provide 30 days’ prior written notice to
FIBERSTARS of such voluntary termination.

 

c. In the event that FIBERSTARS terminates Employee’s employment without “cause”
(as defined herein above) or Employee terminates employment with

 

3

--------------------------------------------------------------------------------


 

“good reason” ( as defined below) prior to the end of the term of this
Employment Agreement, then, in addition to any salary and bonus amounts and
medical benefits due to Employee for the remainder of the term or renewal term
of this Employment Agreement, as the case may be, Employee shall be entitled to
an immediate payment equal to three (3) months salary upon the terms and as set
forth herein; provided however, notwithstanding continuation salary following
such termination, bonus amounts shall be paid or payable with respect only to
fiscal years of Fiberstars commencing prior to such termination. Such salary,
bonus and benefits shall be paid in accordance with FIBERSTARS normal payment
practices. At the conclusion of the term of this Employment Agreement, all
salary, medical and other benefits as set forth herein shall cease. Employee
shall have no other rights and remedies except as set forth in this Section 6.
For purposes hereof, the tern “good reason” shall mean (i) without the express
written consent of Employee, a material reduction of Employee’s duties,
authority, compensation, benefits or responsibilities or (ii) a material breach
of this Employment Agreement by FIBERSTARS.

 

d, In the event of Employee’s death or permanent disability (as defined herein
below) occurring during the term of this Employment Agreement, this Employment
Agreement shall be deemed terminated for cause and Employee or his estate, as
the case may be, shall be entitled to no further salary or other compensation
provided for herein except as, to that portion of any unpaid salary accrued or
earned by Employee hereunder up to and including the date of death or permanent
disability, and any benefits under any insurance policies or other plans.

 

e. “Permanent disability” means the inability of Employee to perform
satisfactorily his usual or customary occupation for a period of 120 days in the
aggregate out of 150 consecutive days as a result of a physical or mental
illness or other disability which in the written opinion of a physician of
recognized ability and reputation, is likely to continue for a significant
period of time.

 

f. In the event this Employment Agreement is terminated with cause, before the
end of the term, FIBERSTARS may, in its sole discretion, notify Employee that
FIBERSTARS intends to continue to pay all compensation, benefits and monies due
under the terms of the Employment Agreement for the remainder of the term. In
such event, and provided FIBERSTARS continues to make such payments, Employee
shall continue to be bound by the terms of the non-competition provisions in
Section 7 hereof, during the remainder of the term and for a period of one ( 1)
year immediately following the stated term of the Agreement.

 

g. Rights upon a change in control:  If the Fiberstars consummates a merger or
consolidation in which the Fiberstars’ shareholders do not retain at least 50%
of the surviving corporation’s stock (a “Change of Control”), this contract will
continue in full effect.  If such a change in control occurs up to 6 months
before the termination of Executive’s employment hereunder, then this Agreement
shall be extended (the “Extended Employment Agreement”) in the same form and

 

4

--------------------------------------------------------------------------------


 

substance as in effect immediately prior to the Change in Control, except that
the termination date of this Agreement shall be that date which would permit the
Extended Employment Agreement to continue in effect for an additional period of
time equal to six (6) months after the notice of termination of employment. 
Also, if such change in control occurs all Employee options granted under this
agreement will become fully vested.

 

7. Covenants Regarding Non-competition and Confidential Infomlation.

 

a.               Non-Competition

 

i. Recognizing that Employee will have been involved as an executive officer of
FIBERSTARS and that FIBERSTARS and its affiliates, are engaged in the supply of
products and/or services in every state of the United States and
internationally, therefore, upon termination of this employment by FIBERSTARS or
its subsidiaries, whether such termination is initiated by FIBERSTARS or
Employee and whether at the expiration of the term of this Employment Agreement
or otherwise, for any reason, he agrees that he will not, for a period of one
(I) year immediately following such termination, engage, in the United States or
in any country where Fiberstars or any of its subsidiaries or affiliates conduct
business, either directly or indirectly on behalf of himself or on behalf of an
another, as an employee, consultant, director, partner or shareholder ( other
than with respect to holding up to one percent (1%) of a publicly traded
corporation) of any corporation, limited liability company, partnership or other
business entity, in any business of the type and character or in competition
with the business carried on by FIBERSTARS or any of its subsidiaries or
affiliates ( as conducted on the date Employee ceases to be employed by
FIBERSTARS in any capacity).

 

ii. Employee will not, for a period of one (1) year immediately following the
termination of his employment by FIBERSTARS or its subsidiaries, whether such
termination is initiated by Fiberstars or Employee and whether at the expiration
of the term of this Employment Agreement or otherwise, either directly or
indirectly or on behalf of another, as an employee, consultant, director,
partner or shareholder (other than with respect to holding up to one percent
(1%) of a publicly traded corporation) of any corporation, limited liability
company, partnership or other business entity, recruit, hire or otherwise entice
any employee(s) of FIBERSTARS or its subsidiaries or affiliates, to terminate
his or her employment with FIBERSTARS or to accept employment with anyone or any
entity other than FIBERSTARS.

 

iii. Employee will not, for a period of one (1) year immediately following the
termination of his employment by FIBERSTARS or its subsidiaries, whether such
termination is initiated by FIBERSTARS or Employee and whether at the expiration
of the term of this Employment Agreement or otherwise, either directly or
indirectly or on behalf of another, as an employee, consultant, director,
partner or shareholder ( other than with respect to holding up to one percent
(1%) of a

 

5

--------------------------------------------------------------------------------


 

publicly traded corporation) of any corporation, limited liability company,
partnership or other business entity, solicit, do business with or employ any
current or former employee of FIBERSTARS , or any of its subsidiaries or
affiliates, or any customer or client of FIBERSTARS in connection with any
business of the type and character or in competition with the business carried
on by FIBERSTARS or any of its subsidiaries or affiliates ( as conducted on the
date Employee ceases to be employed by FIBERSTARS in any capacity).

 

iv. Employee will not, directly or indirectly, disclose, divulge, discuss or
copy to or for any person or entity, or otherwise use or suffer to be used in
any manner or for any purpose, except for the benefit of FIBERSTARS or any of
its subsidiaries or affiliates, any ideas, methods, customer lists or other
customer information, business plans, product research or engineering data or
other trade secrets, intellectual property, or any other confidential or
proprietary information of FIBERSTARS or any of its subsidiaries or affiliates,
it being acknowledged by Employee that all such information regarding the
business of FIBERSTARS or its subsidiaries or affiliates conceived, suggested,
developed, compiled or obtained by or furnished to Employee while Employee shall
have been employed by or associated with Fiberstars or its subsidiaries or
affiliates is confidential information and FIBERSTARS’s or its subsidiaries’ or
affiliates’ exclusive property .Employee’s obligations under this
Section 7(a)(iv) will not apply to any information which (A) is known to the
public other than as a result of Employee’s acts or omissions, (B) is approved
for release, in writing, by Fiberstars, (C) is disclosed to Employee by a third
party without restriction, or (D) Employee is legally required to disclose.

 

8. Renewal.

 

This Employment Agreement shall be automatically renewed for successive one
(1) year periods, notwithstanding whether the initial terms of this Agreement
was for a term other than one (1) year, unless and until FIBERSTARS or Employee
delivers written notice to the other party of its intent to terminate this
Employment Agreement upon completion of the current term. In the event Employee
or FIBERSTARS desires to terminate this Employment Agreement upon completion of
the current term, such terminating party must deliver written notice to the
other party not later than three (3) months prior to the end of the term (or any
successive term) of this Employment Agreement.

 

9. Severable Provisions.

 

The provisions of this Employment Agreement are severable and if anyone or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions and any partially unenforceable provision
to the extent enforceable in any jurisdiction shall, nevertheless, be binding
and enforceable.

 

6

--------------------------------------------------------------------------------


 

10. Arbitration.

 

Any controversy or claim arising out of or relating to this Employment
Agreement, or the breach thereof, shall be settled by arbitration by a single
arbitrator in the City of Solon, State of Ohio, in accordance with the Rules of
the American Arbitration Association, and judgment upon the award rendered by
the Arbitrator may be entered in any court having jurisdiction thereof. The
Arbitrator shall be deemed to possess the powers to issue mandatory orders and
restraining orders in connection with such arbitration.

 

11. Notices.

 

a. Each notice, request, demand or other communication (“Notice”) by either
party to the other party pursuant to this Employment Agreement shall be in
writing and shall be personally delivered or sent by U.S. certified mail, return
receipt requested, postage prepaid, or by nationally recognized overnight
commercial courier, charges prepaid, or by facsimile transmission (but each such
Notice sent by facsimile transmission shall be confirmed by sending a copy
thereof to the other party by U .S. mail or commercial courier as provided
herein no later than the following business day), addressed to the address of
the receiving party or to such other address as such party shall have
communicated to the other party in accordance with this Section. Any Notice
hereunder shall be deemed to have been given and received on the date when
personally delivered, on the date of sending when sent by facsimile, on the
third business day following the date of sending when sent by mail or on the
first business day following the date of sending when sent by commercial
courier.

 

b. If a Notice is to FIBERSTARS, then such Notice shall be addressed to
Fiberstars, Inc. 44259 Noble Drive Fremont CA 94538, attention of the Board of
Directors.

 

c. If a Notice is to Employee, then such Notice shall be addressed to Employee
at his home address last known on the payroll records of FIBERSTARS.

 

12. Waiver.

 

The failure of either party to enforce any provision or provisions of this
Employment Agreement shall not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Employment Agreement. The rights granted the parties herein are cumulative and
the waiver of any single remedy shall not constitute a waiver of such party’s
right to assert all other legal remedies available to it under the
circumstances.

 

7

--------------------------------------------------------------------------------


 

13 .Miscellaneous.

 

This Employment Agreement supersedes all prior agreements and understandings
between the parties and may not be modified or terminated orally. No
modification, termination or attempted waiver shall be valid unless in writing
and signed by the party against whom the same it is sought to be enforced.

 

14. Governing Law.

 

This Employment Agreement shall be governed by and construed according to the
laws of the State of Ohio.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first set forth above.

 

 

WITNESS:

FIBERSTARS, INC.

 

 

 

 

By:

/s/ Donna Prunetti

By:

/s/ Robert A. Connors

 

 

 

 

Name:

 Donna Prunetti

Name:

Robert A. Connors

 

 

 

 

 

Its:

C.F.O.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Davenport

 

 

 

 

 

 

Name:

John M. Davenport

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A (BONUS AND OPTIONS)

 

EXHIBIT A (COMPENSATION)

 

1.               Annual salary of $250,000 effective 7/1/2005.

 

2.               Bonus of 25% if Fiberstars achieves the Operating Income goal
established for each year. For 2006, this is based on the operating income in
the base (EFO revenue doubles the 2005 level) plan.  A bonus of 50% is earned in
2006 if the high plan (EFO revenue triples vs. 2005) operating income goal is
achieved or exceeded.

 

3.               For subsequent years, the operating income levels for a base
(25% bonus) and high  (50% bonus) plan will be mutually negotiated between John
and the board of directors.

 

4.               200,000 options to purchase Fiberstars stock on the standard
four year vesting schedule with a strike price as of July 1, 2005.

 

5.               50,000 options awarded on December 31, 2006 if  EFO revenue at
least doubles vs. 2005.  Bonus of 100,000 options on December 31, 2006 if EFO
revenue at least triples vs. 2005.

 

6.               Bonus of 50,000 options awarded as of December 31, 2007 if the
base level of EFO revenue is achieved for that year. Bonus of 100,000 options on
December 31, 2007 if the high level of EFO sales is achieved for that year.

 

9

--------------------------------------------------------------------------------